Baldwin, Judge,
dissenting.
*958I agree with Judge Rich that there is no reasonable likelihood of confusion in this case. I am unwilling to assume that physicians and pharmacists do not compensate for the serious consequences errors on their part might have by maintaining a high degree of caution, both for the sake of their patients and for the sake of their liability. See the dissenting opinion in Geigy Chemical Corp. v. Atlas Chemical Industries, Inc., 58 CCPA 972, 458 F.2d 1005, 1008, 169 USPQ 39, 40—41 (1971).